Citation Nr: 1714927	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-03 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neuropathy of the lower extremities (claimed as numbness and tingling of the legs), balance deficits, and vertigo, to include as due to an unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to October 1993, including service in Southwest Asia from December 1990 to May 1991.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.

By April 2015 decision, the Board denied the claims before it, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Then in an October 2016 Memorandum decision the Court vacated the Board decision as to the issues above, remanding the case back for consistent proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection in November 2008,  reporting exposure to a number of toxic substances during his deployment to the Persian Gulf.  VA provided him an examination in April 2009, that provided opinions on the etiology of many of the Veteran's claimed disabilities.

Relying heavily on an April 2009 VA Compensation and Pension examination report, the Board's April 2015 decision denied the appeal finding that the Veteran's neuropathy of the lower extremities (claimed as numbness and tingling of the legs), balance deficits, and vertigo were not causally related to his service.  In the subsequent October 2016 Court decision, the Court found that although the April 2009 VA examination determined that the Veteran did not manifest an undiagnosed illness, the Board erred in relying on the April 2009 VA examination to the extent that it did not address whether the Veteran's claimed disabilities were due to an unexplained chronic multisymptom illness.  Thus, the Board finds that an additional opinion is warranted to address whether the Veteran's claimed neuropathy of the lower extremities, balance deficits, and vertigo are due to his service, to include as due to an unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 5103A(d); 38  C.F.R. § 3.317(a)(2)(ii) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMO should undertake appropriate development to obtain ALL any outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Obtain VA opinions: the examiner is directed to review the service treatment records, VA and private medical treatment records, and the Veteran's statements.

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that symptoms of neuropathy of the lower extremities, balance deficits, and vertigo are related to an in-service injury, disease, or exposure to depleted uranium or tank exhaust fumes.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that symptoms neuropathy of the lower extremities, balance deficits, and vertigo constitute a chronic unexplained multisymptom illness.

In regard to any determination that the examiner is unable to provide a nexus opinion without resorting to speculation, rationale must be provided for such conclusion, to include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise. 

The examiner must explain what facts, research, and reasoning led to such a conclusion.  

The Board notes that a failure to specifically state what additional information, if any, would assist in rendering an opinion will result in a further remand by the Board.

3.  Then, readjudicate the claim.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




